Citation Nr: 0203884	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for peripheral vascular 
disease, secondary to service connected bilateral hallux 
valgus and hammertoes of the left foot.  

2. Entitlement to service connection for peripheral 
neuropathy, secondary to service connected bilateral 
hallux valgus and hammertoes of the left foot.  

3. Entitlement to service connection for progressive 
neuromuscular disease, secondary to service connected 
bilateral hallux valgus and hammertoes of the left foot.  

4. Entitlement to an increased rating for hallux valgus of 
the right foot, post-operative, currently evaluated as 10 
percent disabling.  

5. Entitlement to an increased rating for hallux valgus of 
the left foot, with hammertoes, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service for June 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied an entitlement to an evaluation in excess of 10 
percent for hallux valgus of the right foot and denied an 
entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot.  In June 1999 the RO denied 
entitlement to service connection for peripheral vascular 
disease, peripheral neuropathy, and progressive neuromuscular 
disease, all claimed as secondary to service connected 
bilateral hallux valgus and hammertoes of the left foot.  

In a April 2000 decision, the Board found that the veteran's 
claims for service connection for peripheral vascular 
disease, peripheral neuropathy, and progressive neuromuscular 
disease all claimed as secondary to service connected 
bilateral hallux valgus and hammertoes of the left foot were 
"well grounded."  The Board then remanded these issues to 
the RO for further development.  In addition, the Board also 
remanded the issues of entitlement to an increased rating for 
hallux valgus of the right foot and entitlement to an 
increased rating for hallux valgus of the left foot to the RO 
for further development.  The case is now before the Board 
for further appellate consideration at this time.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for peripheral 
neuropathy, secondary to service connected bilateral hallux 
valgus and hammertoes of the left foot pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3.104 (January 23, 2002) (to 
be codified at 38 C.F.R.§ 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,009, 3,105) (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to service connection for peripheral 
neuropathy, secondary to service connected bilateral hallux 
valgus and hammertoes of the left foot.  


FINDINGS OF FACT

1. The veteran's peripheral vascular disease is unrelated to 
his service connected right and left foot disabilities. 

2. The veteran does not have progressive neuromuscular 
disease to include Charcot-Marie-Tooth disease, that is 
related to his service connected right and left foot 
disabilities.  

3. The veteran's service-connected left foot disorder, hallux 
valgus, is manifested by degenerative arthritis, post 
surgical scarring, tenderness on the sole of the foot, 
weakness and foot pain equivalent to moderately severe 
injury to the left foot.  

4. The veteran's service-connected right foot disorder, 
hallux valgus, is manifested by degenerative arthritis, 
post surgical scarring, tenderness on the sole of the 
foot, weakness and foot pain equivalent to moderately 
severe injury to the right foot.


CONCLUSIONS OF LAW

1. The veteran's peripheral vascular disease is not 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310 (a) (2001).  

2. The veteran's progressive neuromuscular disease is not 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310 (a) (2001).  

3 The criteria for a 20 percent rating and no more for the 
veteran's service connected left foot disability have been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5280, 5284 
(2001).  

4 The criteria for a 20 percent rating and no more for the 
veteran's service connected right foot disability have 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5280, 5284 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
1991 & Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act of 
2000 when it most recently considered the claims now before 
the Board.  The veteran and his representative have been 
informed of the laws and regulations governing the claims for 
increased ratings for his service connected left and right 
foot disorders in a statement of the case dated in April 1999 
and in a subsequent statement of the case dated in April 
2001.  He and his representative were informed of the laws 
governing secondary service connection for peripheral 
vascular disease, peripheral neuropathy, and progressive 
neuromuscular disease in a statement of the case dated in 
July 1999 and again in the subsequent supplemental statement 
of the case dated in April 2001. As result of the Board's 
August 2000 remand of the issue on appeal, further 
development of the evidence was undertaken by the RO that 
included a VA examination and the obtaining of a medical 
opinion regarding the medical questions central to the claims 
at issue.  The clinical record concerning the disabilities 
addressed in this decision appears to be complete, and there 
is no indication in the record that significant, relevant 
evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the veteran's claims for entitlement 
to secondary service connection for peripheral vascular 
disease, entitlement to secondary service connection for 
progressive neuromuscular disease, and entitlement to 
increased ratings for his service connected left and right 
foot disabilities.

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
these issues which are now before the Board for appellate 
consideration.  The Board will therefore proceed to consider 
the merits of these claims on the basis of the evidence 
currently of record.  


I. Factual Basis.  

Review of the veteran's service medical records reveals 
frequent treatment and evaluations for progressively 
symptomatic painful first metatarsophalangeal joints of both 
feet, with the left more severe than the right .  He also had 
severe bunion deformities on both feet.  In October 1982 the 
veteran was hospitalized at a service medical facility and 
underwent a bunionectomy with wedge osteotomies of the first 
proximal phalanx and first metatarsal of the left foot, as 
well as a excisional arthroplasty of the second left proximal 
interphalangeal joint and a wedge osteotomy of the left third 
metatarsal.  

In May 1993, the veteran underwent a radical bunionectomy 
with bicorrectional osteotomy and internal fixation of the 
left first metatarsal phalangeal joint at a private medical 
facility.  The postoperative diagnoses were hallux abducto 
valgus; left; soft tissue lesion plantar aspect of the left 
first metatarsophalangeal joint; peripheral neuritis, left 
third intermetatarsal space; intractable soft tissue lesion 
under left third metatarsophalangeal joint; and hypertrophied 
and plantar flexed third left metatarsal.  

During follow-up private outpatient treatment in July 1993, 
it was noted that the medial first ray incision had a sensory 
deficit from the middle arch and medial arch distal to the 
great toe on both dorsal and plantar surfaces.  Neurovascular 
compromise was suspected that included saphenous neuritis and 
medial plantar nerve involvement.  After an undated further 
evaluation of the veteran's left foot, it was reported that 
the veteran's left first ray was collapsing because of pes 
plano valgus attitude of the foot, shortness of the heel 
cords as well as intrinsic minus deformity of the muscles of 
the foot and toes that caused an imbalance under the third 
metatarsal.  

In a rating decision of January 1995 the RO granted service 
connection for status post hallux valgus, status post 
bunionectomy x 2, with residual hallux valgus angle of 20 
degrees, third and fourth hammer toes, and left 2nd mallet 
toe deformities, left foot.  Service connection was also 
granted for hallux valgus with angle approximately 50 
degrees, right foot.  The veteran's service connected left 
foot disability was assigned a 10 percent rating, effective 
January 21, 1994.  His service connected right foot 
disability was assigned a noncompensable (0 percent) rating, 
effective January 21, 1994.  

In late January 1995, the veteran underwent surgery on his 
right foot at a private medical facility to correct flexible 
hammertoes on four of his toes.  He underwent arthroplasties 
with capsulotomies and tenotomies of the second, third, 
fourth, and fifth toes of the right foot.  The postoperative 
diagnoses included peripheral vascular ischemic disease; 
severe contractures of the second, third, fourth, and fifth 
toes of the right foot; and joint pain, arthralgia, with 
capsulitis and tendinitis, secondary to retrograde buckling 
of the toes.   

In an February 1995 rating decision the RO assigned a 
temporary total rating under 38 C.F.R. § 4.30 from January 
22, 1995 through March 31, 1995 for convalescence following 
this surgery, with a noncompensable evaluation for his right 
foot disability assigned thereafter.  

In March 1995 the veteran had surgery on his left foot at a 
private facility that was essentially identical to the 
procedure performed on his right foot in January 1995.  The 
reported diagnoses were contractures of the second through 
the fifth metatarsophalangeal joints and proximal 
interphalangeal joints, hammer toe, mallet toe, and curly 
digit syndrome due to intrinsic minus deformities from the 
second to the fifth left toes.  Peripheral vascular 
circulation disturbances of the distal left lower extremity 
was also diagnosed as was ulceration on the distal tips of 
the second and third left toes.  

In an April 1995 rating decision, the RO extended the 
veteran's temporary total rating under 38 C.F.R. § 4.30 
through May 31, 1995, for convalescence following this 
surgery, with the 10 percent evaluation for his left foot 
disability reassigned thereafter.  

In August 1995 the veteran underwent a further right 
bunionectomy at a VA facility in August 1995.  Thereafter, in 
a September 1995 rating decision the RO assigned a further 
temporary total rating under 38 C.F.R. § 4.30 from August 8, 
1995 through October 31, 1995, with a 10 percent evaluation 
for the veteran's right foot disability assigned thereafter.  

On private neurological evaluation conducted in October 1995 
the assessment was distal latency response to the left 
saphenous nerve and diminished to absent responses to the 
medial plantar nerves and deep peroneal nerves, left greater 
than right.  During a November 1995 private hospitalization 
the veteran underwent further surgery for the correction of 
hallux abducto valgus and hallux interphalangeal vulgo of the 
right foot, as well as the excision of a neuroma in the first 
interspace of the right foot.  

In a January 1996 rating action, the veteran's temporary 
total rating under 38 C.F.R. § 4.30 was extended through 
November 31, 1995, and a further extension through February 
29, 1996, was granted by the RO in May 1996.  

Following additional left foot surgeries performed at a 
private facility in November 1996 and January 1997, a further 
temporary total rating under 38 C.F.R. § 4.30 from November 
11, 1996 through January 31, 1997 was assigned by the RO in 
an April 1997 rating action.  

On a May 1998 private examination of the veteran's feet it 
was reported that there were tight midfoot, hindfoot, and 
forefoot, bilaterally.  The veteran was reported to have only 
from 10 to 15 percent of normal motion in his toes.  He was 
said to be "tight jointed" overall and had less than 20 
degrees of dorsiflexion in both great toe metatarsophalangeal 
joints.  He had no more that 10 to 15 degrees of flexion at 
the interphalangeal joints, which was said to be his major 
problem.  The veteran's feet were reasonably plantigrade, but 
there was tightness in all the small joints of the feet.  
Sensation was intact and there was no evidence of infection, 
adenopathy, or lymphangitis.  There was mild pitting edema 
bilaterally.  The impression was bilateral severe forefoot 
problems and a tight jointed leg and with ongoing and 
increasing disability subjectively and tightness objectively.  

In June 1998 the veteran underwent further left foot surgery 
at a private facility consisting of resection of the second, 
third, fourth, and fifth metatarsal heads; a Keller 
bunionectomy; pairing and hyfrecation of a third metatarsal 
head plantar callous; pinning of all five toes, and an 
arthroplasty of all the toes with soft tissue interposition.  
The postoperative diagnosis was multiple forefoot surgeries, 
left with painful, stiffened, and chronic synovitis of the 
metatarsal joints.  Private clinical records indicate that 
subsequent to the June 1998 procedure the veteran underwent 
physical therapy to increase mobility in his left forefoot. 

In a July 1998 rating decision, the RO granted a temporary 
total rating under 38 C.F.R. § 4.30 from June 23, 1998 
through August 31, 1998 based on convalescence from this 
surgery, with the schedular 10 percent rating for the 
veteran's left foot reassigned thereafter.  

In an October 1998 statement, Sherri Hill, R.N., a "legal 
nurse consultant," concluded that the veteran suffered from 
bilateral hallux valgus, bilateral pes planovalgus, 
degenerative arthritis of the feet, peripheral vascular 
disease of the lower extremities, bilateral heel spurs, 
bilateral fasciitis, bilateral tarsal tunnel syndrome, 
bursitis, capsulitis, and arthralgia.  She pointed out that 
all of these conditions could cause severe pain, including on 
weight bearing, and weakened movement, leading to a sedentary 
lifestyle.  

In a November 1998 statement, Angus M. McBryde, Jr., M.D., 
stated that the veteran's left foot problem dated from 1982 
when he stepped abnormally and had an injury to his left 
great toe.  It was the doctors opinion that "there was some 
legitimacy" to the veteran's complaint that some substantial 
amount of his forefoot pathology, in addition to his great 
toe pathology of hallux valgus, was due to that injury and, 
if so, had to do with the lesser toes of the left forefoot as 
well as the great toe.  

An extension of the temporary total rating under 38 C.F.R. 
§ 4.30 beyond August 31, 1998 was denied by the RO in a 
December 1998 rating decision.

In a February 1999 statement, Ralph S. Sprinkle, D.P.M., 
indicated that the veteran had been treated for hallux 
abducto valgus, peripheral vascular disease, progressive 
neuromuscular disease, and possible Charcot-Marie-Tooth 
disease.  The doctor said that the veteran's symptoms were 
severe and had progressed since 1993.  

VA clinical records reflect outpatient treatment in January 
2000 for foot pain that was greater on the left than the 
right.  Examination of the feet revealed surgical scars, but 
there was no swelling or focal tenderness.  Range of motion 
in the feet was full.  When seen in early May 2000 the 
veteran complained of constant pain in the 
metatarsophalangeal joints with the left foot worse than the 
right.  Evaluation revealed normal range of motion and there 
was no tenderness, heat, or redness.  There were multiple 
scars on both feet.  X-ray study of the left foot showed 
evidence of a prior osteotomy involving the 1st metatarsal 
and a bunionectomy with degenerative changes.  Also noted 
were findings of resorption of the 2nd to 5th metatarsal heads 
associated with subluxation raising the possibility of 
"Charcot" foot.  The veteran was again seen in mid May 2000 
and complained that his foot pain radiated into his back.  It 
was noted that his complaints seemed to be out of proportion 
to examination findings.  The assessment was questionable 
secondary gain or analgesic effect of Fiorinal.  

Private clinical records also reflect occasional treatment 
for foot pain during 2000.  Plantar fasciitis and 
degenerative joint disease were diagnosed.  During treatment 
in June 2000 the veteran said that his pain had gotten worse 
over the previous week.  Areas of tenderness were reported on 
the plantar surface of the right foot.  

Pursuant to Board remand action, the veteran was afforded VA 
examination in December 2000 at which time he complained of 
bilateral foot pain that was constant, exacerbated by 
activity and relieved by rest.  The only medication he 
reported taking was Imitrex.  Active dorsiflexion was 20 
degrees bilaterally.  Plantar flexion was 45 degrees 
bilaterally, eversion was 20 degrees bilaterally, inversion 
was 30 degrees bilaterally, abduction was 10 degrees 
bilaterally, and adduction was 20 degrees bilaterally.  This 
was normal range of motion in the feet and ankles.  Sensation 
was intact to pinprick and light touch over the dermatones of 
the feet.  Muscle strength of the feet and ankles were 5/5 in 
all planes.  Deep tendon reflexes were present at the 
Achilles tendon.  There was no edema or erythema of the feet.  
No bony or tissue abnormalities of the feet were reported.  
Some pain on palpation of the dorsal surface of the feet was 
reported.  Healed surgical scars were noted on both feet.  
The veteran's gait was not antalgic and he did use any 
assistive device.  There was no limp.  No other focal 
neuromuscular deficits were reported.  May 2000 x-rays were 
reviewed during the examination and showed evidence of prior 
osteotomy involving the first metatarsal and bunionectomy 
with degenerative changes.  Reabsorption of the second, 
third, fourth, and fifth metatarsal heads were associated 
with subluxation and some disorganization, raising the 
possibility of Charcot foot.  

The clinical assessment of the examination was pain in the 
feet, with a diagnosis of degenerative joint disease of both 
feet.  The examining physician stated that he had reviewed 
the pertinent parts of the veteran's claims folder and opined 
that there was no relationship between the veteran's 
bilateral hallux valgus and hammertoes and his peripheral 
vascular disease and progressive neuromuscular disease.  He 
also said that the veteran's service connected hallux valgus 
of both feet was moderately severe in degree.  It was also 
reported that there was no weakened movement, excess 
fatigability, or uncoordinated motion observed during the 
examination.  It was said that foot pain could significantly 
limit the function of the veteran's feet during flare-ups or 
after repeated use over time.  He would not comment in regard 
to objective displays of pain.  


II.  Secondary Service Connection for Peripheral Vascular 
Disease and Progressive Neuromuscular Disease.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Review of the clinical record reveals that the veteran was 
noted to have problems with vascular compromise in his feet 
since the early 1990s and peripheral vascular disease 
affecting the feet has been periodically diagnosed ever since 
that time.  Progressive neuromuscular disease affecting the 
veteran's feet, believed to be Charcot-Marie-Tooth disease, 
has been clinically noted by the veteran's private health 
care providers since 1999 and findings suggestive of this 
disorder were also noted on x-rays performed by the VA in May 
2000.  However, no private clinical evidence is of record 
that demonstrates that the veteran's service connected foot 
disabilities have in any way caused or aggravated the 
peripheral vascular disease and progressive neuromuscular 
disease that also affect his feet.  In other words, although 
private medical care providers have noted the presence of 
these disabilities, none have linked their development to the 
service-connected bilateral foot disorders, or found that 
they increased in severity as a result thereof.  

Pursuant to the Board's remand of August 2000, the veteran 
was afforded a VA examination of his feet in December 2000 in 
order to address this specific question.  After the physical 
examination, and following a careful review of the veteran's 
clinical records, the VA examining physician concluded that 
there was no relationship between the veteran's service 
connected bilateral foot disabilities and the peripheral 
vascular disease and progressive neuromuscular disease.  

In view of the above, the Board concludes, based on a 
preponderance of the evidence, that the veteran's peripheral 
vascular disease and progressive neuromuscular disease are 
not to any degree proximately due to or the result of service 
connected disability.  Therefore secondary service connection 
for these disorders is not warranted.  

                           III.  Increased Ratings for Hallux 
Valgus of the Feet.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155, 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001)

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of disability is equivalent to amputation of 
the great toe.  A 10 percent rating is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71(a), Diagnostic Code 5280 
(2001).  

Degenerative or traumatic arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes of the specific joints 
or joints involved.  When limitation of motion of the 
specific joint of joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  In the absence of limitation of motion, where there 
is X-ray evidence of involvement of 2 or more major joints of 
2 or more minor joint groups, a 10 percent rating will be 
assigned.  If there is evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating will be 
assigned.  38 C.F.R. §38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001).  

Other injuries to the foot if moderate in degree are assigned 
a 10 percent rating.  If moderately severe in degree, a 20 
percent rating is assigned.  If severe in degree, a 30 
percent rating is assigned.  With actual loss of use of the 
foot, a 40 percent rating is warranted.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5284 and note (2001).

Review of the record reveals that the veteran has had several 
surgical procedures performed on each of his feet in an 
effort to ameliorate his service connected hallux valgus in 
both feet and it is also apparent that these efforts have not 
eliminated his foot symptoms.  The recent clinical records 
indicate that the veteran continues to complain of pain in 
both feet, which is gradually worsening over time.  At times 
motion of the left foot was reported to be restricted, 
particularly during the period prior to the June 1998 
reconstructive surgery.  However, it is unclear from a review 
of the records whether such restriction is attributable to 
service-connected or nonservice-connected disability.  In 
this regard, the Board notes that there is evidence of other 
symptomatic foot and ankle disorders which no doubt 
contribute to the veteran's discomfort, including plantar 
fasciitis, heel spurs, peripheral vascular disease, and a 
neuromuscular disorder.  Symptoms which can be attributed to 
the nonservice-connected disorders may not be considered in 
the evaluation of his claim for an increased rating.  In any 
event, VA and private medical evidence compiled since the 
1998 surgery does reflect improvement in range of motion.  In 
fact, motion of the veteran's feet was found to be 
unrestricted on a recent VA examination.  In addition, there 
is evidence that the veteran has weakness and some indication 
of degenerative arthritis in both feet.  While the record 
does contain a notation suggestive of some degree of 
exaggeration of foot pain, the Board is particularly mindful 
that the physician who conducted the veteran's most recent VA 
examination estimated the severity of his service connected 
disability in each foot to be moderately severe in degree.  

In view of the repeated surgical procedures on each foot 
necessitated by his service connected foot disabilities and 
the findings reported on the veteran's most recent VA 
examination, including arthritis, discussed above, the Board 
believes that it is appropriate in this case to rate the 
veteran's service connected right and left foot disabilities 
under the criteria for injuries of the foot under Diagnostic 
Code 5284.  In doing so, it is the Board's intention to 
recognize that the service-connected pathology extends beyond 
hallux valgus alone.  Since a 20 percent rating is assigned 
for moderately severe symptomatology under the criteria of 
this disability code, the Board believes that such a rating 
for each of the veteran's service connected foot disabilities 
is appropriate in this case.  However, since the evidence on 
the whole does not demonstrate that the veteran's service 
connected foot disorders are currently productive of severe 
disability, a 30 percent rating for either of the veteran's 
service connected foot disabilities under Diagnostic Code 
5284 is not warranted.  

ORDER

Entitlement to secondary service connection for peripheral 
vascular disease is denied.  

Entitlement to secondary service connection for progressive 
neuromuscular disease is denied.  

Entitlement to a 20 percent rating and no more for the 
veteran's service connected left foot disability is granted 
subject to the law and regulations governing the payment of 
monetary benefits by the VA.  

Entitlement to a 20 percent rating and no more for the 
veteran's service connected right foot disability is granted 
subject to the law and regulations governing the payment of 
monetary benefits by the VA.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

